Citation Nr: 1242067	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-32 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for stomach problems.

3.  Entitlement to service connection for low back pain.

4.  Entitlement to service connection for jungle rot in the ears (fungal infection of the ears, otitis externa), to include as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971, which included service in the Republic of Vietnam from July 1970 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which, inter alia, denied service connection for sleep apnea, stomach problems, low back pain, and jungle rot in the ears.

The Board notes that in an April 2011 rating decision, the RO granted service connection for an acquired psychiatric condition, to include posttraumatic stress disorder, and assigned a 10 percent rating effective October 23, 2009.  A May 2011 rating decision continued the 10 percent rating.  In May 2011, the Veteran filed a notice of disagreement (NOD) with the initial 10 percent rating assigned, and a statement of the case (SOC) was issued in March 2012.  In an attached letter dated in March 2012, the RO explained the time period that the Veteran had to complete his appeal, how to request more time to file an appeal, and enclosed a VA Form 9 (Appeal to Board of Veterans' Appeals).  No further correspondence reflecting a desire to complete his appeal for a higher initial rating for his psychiatric disability was received.  Therefore, the Board does not have jurisdiction to consider this matter.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Sleep apnea, first diagnosed more than 38 years after separation from service, is not shown to be related to military service.

3.  A perforated sigmoid colon secondary to diverticulitis, claimed as stomach problems and first shown 18 years after separation from service, is not shown to be related to military service.

4.  The Veteran is not shown to have a current disability of the low back for VA compensation purposes.

5.  The Veteran served in Vietnam during the Vietnam era and is presumed to have been exposed to herbicides (to include Agent Orange) during service.

6.  The Veteran is not shown to have a current disability manifested by jungle rot of the ears, or otitis externa, for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for sleep apnea have not been met.  38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The criteria for establishing service connection for stomach problems have not been met.  38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  The criteria for establishing service connection for low back pain have not been met.  38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

4.  The criteria for establishing service connection for jungle rot in the ears (fungal infection of the ears, otitis externa), to include as due to exposure to herbicides, have not been met.  38 C.F.R. §§ 1110, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in an October 2009 letter the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A November 2009 letter also provided notice of the information and evidence needed to substantiate a claim for service connection for a fungal infection claimed as due to Agent Orange exposure.  Both letters also advised him of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  The case was last adjudicated in June 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment and personnel records, post-service private and VA treatment records, VA examination reports, and lay statements.

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file, including the electronic, Virtual VA claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Sleep Apnea and Stomach Problems

The Veteran contends that he has sleep apnea and stomach problems due to his military service.

Service treatment records are silent for complaints, findings, or reference to sleep or stomach problems.  In a January 1971 separation examination report, clinical evaluation of the abdomen and viscera was reported as normal.  On the same report, the Veteran indicated that he was in good health.

Post-service private treatment records from Montana Deaconess Medical Center reflect that the Veteran was admitted in January 1989 with complaints of abdominal pain that began three days earlier.  During a history and physical examination, he stated that he had been in "really good" health until a few days ago when the abdominal pain began.  Then, on the morning of the admission, he noticed a sudden, severe, sharp lower abdominal pain.  His past history was noted to be "really unremarkable."  A discharge summary explained that initially, medical personnel believed that the Veteran probably had acute appendicitis with perforation.  However, during surgery, a perforated sigmoid colon secondary to diverticulitis was discovered.  Resection of the sigmoid was performed along with a proximal sigmoid colostomy.  He had a second surgery in April 1989 for diversionary sigmoid colostomy for pervious perforated sigmoid diverticulitis.

Private treatment records from J. S., M.D., dated in October and November 1995 reflect that the Veteran reported snoring among his problems.  The assessment included chronic snoring.  

During VA primary care treatment in October 2001, the Veteran reported that he had part of his colon removed 12 or 14 years ago; he could not recall what happened, but remembered that he was told there was an infectious process involved.

During VA primary care treatment in November 2007, the Veteran stated he was under a lot of stress, including due to his work as a highway maintenance supervisor.  He reported that he snores heavily, and apnea spells had been witnessed.  He indicated that he was drinking three to four cans of beer daily and smoking about a pack a day.  The assessment included snoring, possible apnea; refuses sleep study.

A February 2009 VA nursing note reflects that the Veteran's wife called to discuss issues she did not believe the Veteran would raise during an appointment.  She reported that the Veteran snored disturbingly loud at night and stopped breathing at times, adding that he was to get a sleep study test in the past, but refused.  She stated that the Veteran also drank alcohol every day, and increasingly more on weekends.  She stated that she was worried.  She indicated that he had also been complaining of stomach pain.

In a March 2009 lay statement, the Veteran's wife of three years, who had known the Veteran since they were children, reported that she witnessed the Veteran change from a happy boy to a distraught man - through three failed marriages, alcohol, and hospitalization for extreme stomach pain, which was caused by removal of 12 inches of colon due to extreme stress and worry.  She stated that the stomach pain began in Vietnam.

A May 2009 VA polysomnography consultation reflects that the Veteran reported broad sleep symptomatology including restless legs and nightmares.  He also reported severe difficulties with unavoidable napping.  The physician noted that the Veteran had an erratic sleep schedule documented in his sleep diary and that he reported drinking three beers and one glass of wine daily and smoking one pack of cigarettes daily.  Following the study, the findings included mild to moderate obstructive sleep apnea.  

In his March 2010 notice of disagreement with the denial of service connection for sleep apnea, the Veteran described stressful events during service in Vietnam and now having nightmares.  Regarding his stomach problems, he questioned why shortly after service he became very ill and had to have 12 inches of his colon removed.  He declared that "I can't prove it, but I have had stomach problems ever since Vietnam!"

In correspondence dated in February 2012, the Veteran's wife stated that she had witnessed the Veteran's severe stomach pain.  In a separate letter, the Veteran stated that he had to have 12 inches of his colon removed due to stomach pains from Vietnam.

After reviewing the medical and lay evidence of record, the Board concludes that service connection for sleep apnea and stomach problems is not warranted.  

The medical evidence of records reflects that obstructive sleep apnea was first diagnosed in May 2009, more than 38 years after separation from service, and a perforated sigmoid colon secondary to diverticulitis was first diagnosed in January 1989, approximately 18 years after separation from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Board acknowledges that the Veteran is competent to describe symptoms that may be associated with sleep apnea such as snoring and daytime sleepiness or fatigue, and symptoms associated with a perforated sigmoid colon secondary to diverticulitis, such as pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In addition to considering competence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In weighing the credibility of lay assertions, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

With respect to the claimed sleep apnea disability, the earliest report of symptoms that could be attributed to sleep apnea was in October 1995 when the Veteran described problem snoring to Dr. J. S.  Moreover, after reviewing the lay evidence of record, none of the statements from the Veteran or his wife describe sleep apnea problems during service, and his service treatment records do not reflect any such sleep problems.  Therefore, there is no competent or credible evidence that sleep apnea manifested during service, and there is an absence of continuity of sleep apnea symptomatology from the time of service to the present.  The fact that the Veteran has not described sleep apnea symptoms occurring in service also tends to weigh against the claim for service connection.

Regarding the Veteran's claimed stomach problems, although his service treatment records do not reflect any complaints or treatment related to his stomach, in post-service statements made in association with his claim for VA monetary benefits he has claimed that his stomach problems began in service and continued to the present time.  Unfortunately, these statements made during the course of his claim are contradicted by statements he previously made in 1989, describing an acute onset of stomach pain with an unremarkable prior history.  Here, the Board affords the statements he made for the purposes of medical treatment greater probative value than the statements he made in connection with his current claim for VA benefits because there is a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Moreover, his present assertions that he had stomach problems in service until the present time are contradicted by his earlier statements in 1989 denying previous stomach pain.

The Board acknowledges that Veteran was not provided with VA examinations to assess his claim for service connection for sleep apnea or stomach problems.  However, service treatment records are negative for sleep apnea and stomach problems, the Veteran has not identified having any symptoms of sleep apnea during service, he described an acute onset of stomach problems in 1989 with an unremarkable prior medical history, and the medical evidence of record does not suggest that his current sleep apnea or stomach problems are in any way related to service.  Accordingly, a VA examination to assess either disability is not required.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (describing when VA must provide medical examinations or obtain medical opinions).

For the foregoing reasons, the claims for service connection for sleep apnea and stomach problems must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Low Back Pain

The Veteran contends that he has a current low back disability that began during service as a result of being shoved in the back by other soldiers as they all tried to get outside of the bunkers.  He reported that one time he was shoved so hard that he fell to the ground in pain and believed that "once your back is injured, it is a lifetime of pain."

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Service treatment records were silent for complaints, findings, or reference to back problems or injuries.  On separation examination in January 1971, clinical evaluation of the spine was reported as normal.

During December 1999 treatment with his private doctor, J. S., M.D., the Veteran stated that he had no back pain.  In August 2002, the Veteran reported that he had pain in his low back after lifting a two or three pound block of wood out of the street at work.  He believed that he bent over too fast because he had pain after that.  Following a physical examination, the assessment was a suspected low back strain without any evidence of disc involvement.  In a follow- up visit approximately one week later, the Veteran stated that he was completely pain-free.  The assessment was lumbosacral strain, resolved.

During VA primary care treatment in November 2007, the Veteran reported having occasional back problems.  An assessment regarding his back was not rendered.

In a March 2009 lay statement, the Veteran's wife reported that the Veteran still had back pain that started in Vietnam.

A March 2009 VA primary care note reflects that the Veteran reported a history of lumbago [low back pain] and asked to see a chiropractor.  The assessment included history of lumbago.  During a March 2009 VA chiropractic consultation, the Veteran complained of recurrent lower back pain lasting about a week and occurring every three or four months.  He stated that he saw his private chiropractor about six weeks ago and experienced significant relief of pain.  The assessment was recurrent low back pain.

In correspondence dated in February 2012, the Veteran's wife stated that she had witnessed the Veteran's severe back pain.  In a separate letter, the Veteran stated that he was shoved by another soldier in Vietnam and that VA had a lot of his back records.

The Board has considered the medical and lay evidence of record, but concludes that service connection for low back pain is not warranted.

Although the Veteran has alleged that he was shoved by another soldier during service, causing his claimed low back pain, the Board notes that there are no medical records showing any findings or treatment for back pain in service, or following separation from service until August 2002 when he had a low back strain related to lifting a wood block at work that resolved within one week.  At that time, the Veteran's physician specifically found that there was no evidence of any disc involvement based on physical examination.  Then, in November 2007 and March 2009, he described occasional low back pain to VA medical providers.  However, none of the medical evidence of record reflects that the Veteran has a current low back disability.  Rather, the evidence reflects intermittent reports of back pain many years after separation from service.  None of the reports of pain was attributed by the Veteran to being shoved during service, and none of the medical evidence reflects a chronic low back disability.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 2002).  Accordingly, where, as here, the evidence of record contains no findings of a low back disability, the disability for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the claim for service connection for a low back disability must be denied because the first essential criterion for a grant of service connection - evidence of a low back disability - has not been met. 

Jungle Rot in the Ears

The Veteran contends that he has jungle rot in the ears due to exposure to herbicides during his service in Vietnam.

A veteran is entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002); see also 75 Fed. Reg. 81332 (2010).

The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The November 2009 VCAA letter advised the Veteran that VA required medical evidence showing that a claimed skin condition was present during the first years after his last service in Vietnam.  The February 2010 rating decision and May 2010 SOC both listed the conditions that are recognized to be associated with exposure to herbicides.  

The Veteran's service in the Republic of Vietnam from July 1970 through January 1971 has been verified and he is presumed to have been exposed to herbicides (to include Agent Orange) during service.

Despite the Veteran's assertions that his claimed jungle rot is associated with exposure to herbicides, jungle rot, or a fungal infection of the ears, including otitis externa, in fact, is not included in the list of diseases associated with exposure to herbicides.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309.  Therefore, entitlement to service connection for jungle rot, or a fungal infection of the ears, is not warranted on a presumptive basis due to herbicide exposure.  38 C.F.R. §§ 3.307, 3.309.  

However, the Board will still consider the claim on a direct basis.  

In a January 1971 service treatment record, the Veteran reported that he had experienced a right earache since the previous month and had chronic ear drainage, bilaterally.  The impression was otitis externa, right.  In a follow-up visit two days later, his right otitis externa was described as currently acute with the area surrounding the ear being red.  He was referred to the ENT clinic at the 24th Evacuation Hospital the same day for acute otitis externa with erythema over the mastoids obstructing the view of the tympanic membrane, pain, and decreased hearing on the right.  He was treated with wicks by the ENT clinic and scheduled to return in one week.  On separation examination later in January 1971, clinical evaluation of the ears, including the internal and external canals, was reported as normal.

The Veteran was afforded a VA ear, nose, and throat examination in December 2009.  He reported that he developed fungal otitis externa requiring evacuation to a hospital during service, and after treatment, he returned to his unit.  He stated that the fungal infection was treated and never did return.  On examination, his ears were clear without signs of yeast, and wax impactions had been removed prior to his hearing test.  The diagnosis was fungal otitis externa.  The examiner indicated that he had reviewed the claims file.  He opined that it was more likely than not that fungal otitis externa was not a service-connected diagnosis because the Veteran had had no ongoing fungal otitis issues.  The examiner emphasized that while the Veteran had fungal otitis externa during service in Vietnam, it was treated, and he had no further recurrence of fungal infections since leaving the service.  

Post-service private and VA treatment records do not reflect complaints or treatment for a fungal infection of the ears, including otitis externa or jungle rot.  During February 2010 VA primary care treatment, the Veteran denied any troubling skin lesions or rashes and denied any ear pain or discharge.

In his March 2010 notice of disagreement, the Veteran stated that during service he was in a Medi-Vac for jungle rot, and the left side of his face and ear was severely swollen, and his hearing had never been the same.

The Board has considered the medical and lay evidence of record, but concludes that service connection for jungle rot in the ears or otitis externa is not warranted.

While the Veteran was treated for otitis externa during military service, there is no competent post-service medical evidence that he has a current otitis externa ear disability, and he admitted during the December 2009 VA ENT examination that the fungal infection he had during service never returned.  Accordingly, where, as here, the evidence of record contains no findings of jungle rot, or a fungal infection of the ears, the disability for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the claim for service connection for jungle rot, or a fungal infection of the ears, must be denied because the first essential criterion for a grant of service connection - evidence of a current jungle rot, or a fungal infection of the ears, disability - has not been met. 

For the foregoing reasons, the claim for service connection for jungle rot, or a fungal infection of the ears, must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for sleep apnea is denied.

Service connection for stomach problems is denied.

Service connection for low back pain is denied.

Service connection for jungle rot in the ears (fungal infection of the ears, otitis externa), to include as due to exposure to herbicides, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


